UNITED STATES DEPARTMENT OF EDUCATION
WASHINGTON, D.C. 20202-

JAN I2 2001
Dear Colleagues:
This letter is being jointly issued by the U. S. Department of Education's Office of Special Education Programs
and the Compensatory Education Programs office. The purpose of the letter is to encourage local education
agencies (LEAs) implementing schoolwide programs under Section 1114 of Title I of the Elementary and
Secondary Education Act of 1965 (ESEA), as amended, to appropriately include students with disabilities in those
schoolwide reform efforts.
In 1994, through the reauthorization of ESEA, Congress gave states, school districts and schools more flexibility
in using Federal education dollars and other resources. Title I of the ESEA is entitled "Helping Disadvantaged
Children Meet High Standards." Section 1114 of Subpart I allows LEAs to use Title I funds, in combination with
other Federal, state and local funds, to upgrade the entire educational program in eligible schools. To help
facilitate the inclusion of students with disabilities in schoolwide reform efforts, the 1997 Amendments to the
Individuals with Disabilities Education Act (IDEA) under Section 613(a)(2)(D) and the regulations at ยง300.234(a)
authorize LEAs to use a portion of the funds received under Part B of IDEA for any fiscal year to carry out a
schoolwide program under the ESEA, as long as students with disabilities, included in such schoolwide programs,
receive services in accordance with a properly developed Individualized Education Program (IEP) and are
afforded all of the rights and services guaranteed to children with disabilities under IDEA. In other words, in a
schoolwide program, a portion of the Part B funds can be combined with funds from Title I and other Federal,
state, and local funds, allowing schools to plan for the entire school population, and more effectively integrate
programs, strategies and resources.
It has come to the attention of Deparlment of Education officials, however, that eligible schools participating in
schoolwide programs are not taking advantage of the flexibility provisions of Title I and IDEA to combine funds
from many sources into a single accounting fund. In particular, it appears that LEAs have been reluctant to blend
IDEA Part B funds with other funds into a schoolwide account for fear of violating audit and program reporting
requirements. Therefore, the intent of this letter is to reiterate the Department's position that blending a portion of
IDEA Part B funds, as authorized under IDEA, with other Federal, state and local funds is perfectly acceptable
under Federal law as long as students with disabilities, included in such schoolwide programs, receive services in
accordance with a properly developed IEP and are afforded all of the rights and services guaranteed to children
with disabilities under IDEA. Guidance issued by the Office of Elementary and Secondary Education with regard
to implementing this flexibility, which includes record keeping requirements, can be found on the Department of
Education's World Wide Web site at: http://www.ed.gov/legislation/ESEA/Title_I/swpguide.html.
The U.S. DeparUnent of Education is committed to assisting states and LEAs in utilizing the flexibility provided
through both the ESEA and IDEA to insure that students with disabilities are included in schoolwide reform
efforts. If you have further questions regarding the schoolwide provisions under IDEA, contact JoLeta Reynolds
at 202/205-5507. For more information about the schoolwide provisions under ESEA, contact Charles Laster at
202/205- 5531.
Sincerely,

Kenneth R. Warlick
Director
Office of Special Education
Programs

Mary Jean LeTendre
Director
Compensatory Education
Programs

